DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on February 26, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	As to claims 1, 16 and 19, the claim recites “so as not to impede a clarity of the lens layer” appears to be a relative term/term of degree and/or subject to a viewer and doesn’t have an objective way to determine whether clarity has been impeded (MPEP 2173.05(b)).  The metes and bound are unclear since the degree of clarity appears subjective to the user.  For purposes of compact prosecution Examiner will interpret the claim such that so long as the protective layer is transparent, it implicitly does not impede clarity.
	As to claims 2 and 16, the claims recite “a lightweight material” which is unclear what constitutes a lightweight material since weight is dictated by volume and density of material - for example 1kg of steel weighs the same as 1kg of feathers.  Thus it is unclear what constitutes a “lightweight material” - i.e. what is more lightweight, 1 gram of steel or 1 gram of plastic?
	As to claim 5, the claim recites “the predetermined vision prescription of the user includes one of a far point and near point of the user”, however this is not fully understood in context of what those of ordinary skill in the art recognize as to what is included in an eye prescription.  Specifically, eye prescriptions are written to include the necessary sphere, cylinder, and any ADD power or prism to provide the needed correction (Zeiss Section 5, pages 29-34; page 40, Table 7A)1.  While the prescription values are calculated from near/far points2, the points themselves are not the 
	As to claim 16, the claim recites “the user is farsighted…and the user is near sighted” which appears to require mutually exclusive conditions for the user - i.e. a user being both nearsighted and farsighted.  Additionally, the claim appears to require mutually exclusive curvature configurations - i.e. configured to converge and configured to diverge.  For purposes of compact prosecution, Examiner will interpret the user’s vision and lens convergence/divergence as alternative.
	As to claim 19, the claim recites “determining the predetermined vision prescription of the user” which is unclear what is meant by determining something that is predetermined. If it is predetermined what is then being “determined”?
	Claims 2-15, 17-18, 20 are rejected as dependent upon claims 1, 16, 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kowasic (US 2015/0362736) with evidence by Zeiss (Introduction to Ophthalmic Optics; cited above).
As to claim 1, Kowasic teaches a cover for a display screen (Kowasic Fig. 3 - 13), the cover being for use by users with at least one eye having a refractive error (Kowasic Fig. 3 - 13, 16; para. [0038]), the cover comprising a lens layer including a front lens surface and a rear lens surface configured to attachment to the display screen (Kowasic Fig. 3 - 16, 17; para. [0038]), the lens layer being made from a first transparent material (Kowasic para. [0038]), the lens layer structurally configured to focus light into the at least one eye of the user at an optical power corresponding to a predetermined vision prescription of the user so as to substantially correct the refractive error of the at least one eye of the user when the user is viewing the display screen through the cover (Kowasic para. [0038], [0040]), and a protective layer including a front protective surface and a rear protective surface (Kowasic Fig. 3 - 14; para. [0038]), the rear protective surface being fixedly attached to the front lens surface of the lens layer (Kowasic Fig. 3 - 14, 16), the protective layer being made from a second transparent material so as to not impede a clarity of the lens layer (Kowasic Fig. 3 - 14, 16; para. [0038]).
	As to claim 3, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches the rear lens surface includes and adhesive thereon to adhesively attach the rear lens surface to the display screen (Kowasic Fig. 3 - 17; para. [0038]).
	As to claim 4, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches the predetermined vision prescription of the user includes a measurement in diopters (Kowasic para. [0040]).
claim 5, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches the predetermined vision prescription of the user includes one of a far point and near point of the user (Kowasic para. [0040]; as evidence by Zeiss page 37-40).
	As to claim 6, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Kowasic further teaches the optical power is generated based on the predetermined vision prescription of the user (Kowasic para. [0040]).  
	Examiner’s note: such claim is directed to a product by process (PxP) claim (MPEP 2113) - i.e. the method step of generating the power, and as such it is the structure implied by the steps, in this case having optical power.  Therefore how the optical power was generated does not distinguish from the lens having an/the optical power as the product.
	As to claim 7, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches the optical power is generated based on the determined vision prescription of the user and a distance range between the at least one eye of the user and the display screen during use (Kowasic para. [0040] - as discussed, diopters based on prescription and also includes magnification power - i.e. power based on distance from eye to screen).
	Examiner’s note: such claim is directed to a product by process (PxP) claim (MPEP 2113) - i.e. the method step of generating the power, and as such it is the structure implied by the steps, in this case having optical power.  Therefore how the optical power was generated does not distinguish from the lens having an/the optical power as the product.
	As to claim 8, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Kowasic further teaches a curvature of the lens layer is determined by the predetermined vision prescription of the user (Kowasic para. [0040]; with evidence by Zeiss (section 7.3; pages 48-49) showing that curvatures of lenses are necessarily dictated by the prescription (power)).
	As to claim 9, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Kowasic further teaches the lens front surface has a first curvature and wherein the rear surface has a second curvature (Kowasic Fig. 3 - 16; curvature implicit to surface structure and the creation of diopter/magnification powers).
	As to claim 10, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Kowasic further teaches the first curvature and the second curvature are the same (Kowasic Fig. 3 - 16; para. [0040] - both surface curvatures have powers measured in diopters - i.e. they have the same units).
	As to claim 11, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Kowasic further teaches the first curvature and second curvature are different (Kowasic Fig. 3 - 16; para. [0040] - one curvature is on one surface, the other curvature is on another surface - i.e. they are differently located).
	As to claim 12, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Kowasic further teaches a difference in with evidence by Zeiss (section 7.3; pages 48-49) showing that front/back curvatures of lenses are necessarily dictated by the prescription (power)).
	As to claim 13, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Kowasic further teaches the difference in curvature between the first curvature and second curvature determines the optical power of the lens layer (Kowasic Fig. 3 - 16; para. [0040]; with evidence by Zeiss (section 7.3; pages 48-49) showing that the curvature difference between lenses dictates the lens power.  This is also a restatement the lens layer adheres to the Lens Maker’s equation3.
	As to claim 14, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Kowasic further teaches the user is farsighted, and wherein the first curvature and the second curvature are configured to converge light into the at least one eye of the user (Kowasic para. [0040] - Hyperopia with +0.75 to +4.00 D).
	As to claim 15, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Kowasic further teaches the user is nearsighted, and wherein the first curvature and second curvature are configured to diverge light into the at least one eye of the user (Kowasic para. [0040] - Myopia with -0.75 to -10.00 D).
claim 19, Kowasic teaches a method of creating a cover for a display screen (Kowasic Fig. 3 - 13), the cover being for use by users with at least one eye having a refractive error (Kowasic para. [0038]), the method comprising providing the cover including a lens layer including a front lens surface and a rear lens surface configured to attachment to the display screen (Kowasic Fig. 3 - 16, 17; para. [0038]), the lens layer being made from a first transparent material (Kowasic para. [0038]), the lens layer structurally configured to focus light into the at least one eye of the user at an optical power corresponding to a predetermined vision prescription of the user so as to substantially correct the refractive error of the at least one eye of the user when the user is viewing the display screen through the cover (Kowasic para. [0038], [0040]), and a protective layer including a front protective surface and a rear protective surface (Kowasic Fig. 3 - 14; para. [0038]), the rear protective surface being fixedly attached to the front lens surface of the lens layer (Kowasic Fig. 3 - 14, 16), the protective layer being made from a second transparent material so as to not impede a clarity of the lens layer (Kowasic Fig. 3 - 14, 16; para. [0038]), determining the predetermined vision prescription of the user (Kowasic para. [0038], [0040]), generating the optical power based on at least the predetermined vision prescription of the user (Kowasic para. [0038], [0040]), creating the lens layer with the optical power (Kowasic Fig. 3 - 16), creating the protective layer (Kowasic Fig. 3 - 14), fixedly attaching the rear protective surface of the protective layer to the front lens surface of the lens layer to create the cover (Kowasic Fig. 3 - 13, 14, 16), the cover having a size substantially equal to the display screen (Kowasic Fig. 3 - 13).
claim 20, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Kowasic further teaches the optical power is generated based on a comparison between the predetermined vision prescription of the user and a distance range between the at least one eye of the user and the display screen (Kowasic para. [0040] - as discussed, diopters based on prescription and also includes magnification power - i.e. power based on distance from eye to screen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kowasic (cited above) in view of Combs (US 2011/0299168; cited by Applicant) with evidence by Zeiss (cited above).
As to claim 2, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic teaches the layers can be lightweight material of glass and/or plastic (Kowasic para. [0041]), but doesn’t specify the materials build a static charge so as to attach the rear lens surface to the display screen via static electricity.  In the same field of endeavor Combs teaches providing screen covering layers with lens/refractive power to adhere via static electricity (Combs para. [0021], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the cover with static cling since, as taught b Combs, such adhering allows for being releasably adhered (Combs para. [0021).
	As to claim 16, Kowasic teaches a cover for a display screen (Kowasic Fig. 3 - 13), the cover being for use by users with at least one eye having a refractive error (Kowasic Fig. 3 - 13, 16; para. [0038]), the cover comprising a lens layer including a front lens surface and a rear lens surface configured to attachment to the display screen (Kowasic Fig. 3 - 16, 17; para. [0038]), the lens layer being made from a first transparent material (Kowasic para. [0038]), the lens layer structurally configured to focus light into the at least one eye of the user at an optical power corresponding to a predetermined vision prescription of the user so as to substantially correct the refractive error of the at least one eye of the user when the user is viewing the display screen through the cover (Kowasic para. [0038], [0040]), and a protective layer including a front protective surface and a rear protective surface (Kowasic Fig. 3 - 14; para. [0038]), the rear protective surface being fixedly attached to the front lens surface of the lens layer (Kowasic Fig. 3 - 14, 16), the protective layer being made from a second transparent with evidence by Zeiss (section 7.3; pages 48-49) showing that curvatures of lenses are necessarily dictated by the prescription (power)), wherein the lens front surface has a first curvature and wherein the rear surface has a second curvature (Kowasic Fig. 3 - 16; curvature implicit to surface structure and the creation of diopter/magnification powers), a difference in curvature between the first curvature and second curvature is determined by the predetermined vision prescription of the user (Kowasic Fig. 3 - 16; para. [0040]; with evidence by Zeiss (section 7.3; pages 48-49) showing that front/back curvatures of lenses are necessarily dictated by the prescription (power)), wherein the user is farsighted, and wherein the first curvature and the second curvature are configured to converge light into the at least one eye of the user (Kowasic para. [0040] - Hyperopia with +0.75 to +4.00 D), or the user is nearsighted, and wherein the first curvature and second curvature are configured to diverge light into the at least one eye of the user (Kowasic para. [0040] - Myopia with -0.75 to -10.00 D).
	While Kowasic teaches the layers can be lightweight material of glass and/or plastic (Kowasic para. [0041]), Kowasic doesn’t specify the materials build a static charge so as to attach the rear lens surface to the display screen via static electricity.  In the same field of endeavor Combs teaches providing screen covering layers with lens/refractive power to adhere via static electricity (Combs para. [0021], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date 
	As to claim 17, Kowasic in view of Combs teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Combs teaches the cover is arranged as a kit (Combs Fig. 8; para. [0032], [0033]), but doesn’t specify a set of instructions.  Examiner takes official notice it is obvious to include instructions in kits to inform users how to use the kit/device.
	As to claim 18, Kowasic in view of Combs teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Combs further teaches the kit includes at least two covers having different optical power (Combs para. [0032] - In further embodiments, the set may include multiple display screen covers formed with different magnification levels).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ferraro (US 6,307,686; Dosanjh (US 2019/0346672); Cavalca et al. (US 2020/0387001); Zhang (US 2016/0356979); Robinson (US 2012/0243110); Hsu (US 2012/0070603) are cited as additional examples of display screen covers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 24, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Meister, Darryl, and James E Sheedy. Introduction to Ophthalmic Optics. Section Carl Zeiss Vision, 2008.
        2 Zeiss - section 6.3; pages 37-40
        3 https://en.wikipedia.org/wiki/Lens